Citation Nr: 0508343	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  03-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly pension based on the permanent 
need for aid and attendance of another person or on account 
of being housebound.


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to February 
1971.  His claim initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Board remanded the case in 
January 2004 for additional development, which has since been 
accomplished.  The case is once again before the Board for 
review. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  The medical evidence does not establish that the veteran 
is helpless or blind; nearly helpless or blind; or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 5 
degrees or less; or that he is a patient in a nursing home 
because of mental or physical incapacity.

3.  The evidence has not shown that the veteran requires the 
daily assistance of another to perform the activities of 
daily living or to protect himself from the dangers of his 
environment; he has not established a factual need for aid 
and attendance.

4.  The veteran is not bedridden nor substantially confined 
to his home or immediate premises by reason of permanent 
disabilities.


CONCLUSION OF LAW

The schedular criteria for special monthly pension based on 
the permanent need for aid and attendance of another person 
or on account of being housebound have not been met.  38 
U.S.C.A. §§ 1502, 1541, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking a special monthly pension based on the 
permanent need for aid and attendance of another person or on 
account of being housebound.  In the interest of clarity, the 
Board will initially discuss whether this issue has been 
properly developed for appellate purposes.  The Board will 
then address the issue on appeal, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence, and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

The veteran in this case was informed of the evidence needed 
to substantiate his claim by means of rating decisions issued 
in August 2002, November 2002, and September 2004; a 
statement of the case issued in March 2003; a supplemental 
statement of the case issued in September 2004; and letters 
dated in March 2003 and February 2004.  As a whole, these 
documents satisfy the notice requirements of 38 U.S.C.A. 
§ 5103.  

The Board notes that the RO's March 2003 letter notifying the 
veteran of the division of responsibility between himself and 
VA in obtaining evidence needed to substantiate his claim was 
not provided prior to the initial RO adjudication of the 
claim in August 2002, as required by the recent decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

In Pelegrini, the Court held that a VCAA notice consistent 
with 38 U.S.C.               § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

Although the March 2003 notice letter does not specifically 
contain the "fourth element," the Board finds that the 
veteran was otherwise fully notified of the need to submit 
any evidence pertaining to his claim through the documents 
described above.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Since each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  In this 
case, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all medical records identified by the 
veteran and his representative.  

Pursuant to the Board's remand, the veteran was requested to 
complete and submit consent forms to assist VA in locating 
private medical records.  The veteran responded that he was 
not aware of any outstanding medical evidence.  In a 
statement dated September 2004, the veteran requested an 
additional 90 to 120 days to submit additional evidence.  
After the veteran's request was granted, the only evidence 
submitted by the veteran was a letter dated October 2004.  In 
addition, the veteran was also afforded a thorough VA 
examination in July 2004 to determine whether his permanent 
disabilities required aid and attendance of another person or 
on account of being housebound.  This examination appears 
adequate for rating purposes.  Thus, under the circumstances 
of this case, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  Merits of the Claim

The veteran's disabilities are all nonservice-connected in 
origin and include left carpal tunnel syndrome, rated as 40 
percent disabling, spina bifida occulta, rated as 20 percent 
disabling, cervical spine pain, rated as 10 percent 
disabling, and left forearm pain, rated as noncompensably 
disabling.  The veteran's combined disability evaluation is 
60 percent.  See 38 C.F.R. § 4.25 (2004).  

In an April 1999 rating decision, the RO found the veteran to 
be permanently and totally disabled as a result of his 
nonservice-connected disabilities.  The veteran now claims 
that he is entitled to special monthly pension benefits based 
on his nonservice-connected disabilities.  He maintains that 
his disabilities severely limit his ability to care for 
himself without assistance.

Increased pension benefits are payable to a veteran who needs 
the regular aid and attendance of another.  See 38 U.S.C.A. § 
1521(d); 38 C.F.R. § 3.351(a)(1).  The criteria for 
establishing the need for regular aid and attendance requires 
that the veteran: (1) Be blind or so nearly blind as to have 
corrected visual acuity of 4/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; or (2) is a patient in a nursing home because of mental 
or physical incapacity; or (3) establishes a factual need for 
aid and attendance under the criteria set forth in 38 C.F.R. 
§ 3.352(a).  

The evidence of record does not indicate that the veteran 
meets either of the first two criteria.  First, there is no 
evidence that the veteran is a patient in a nursing home 
because of mental or physical incapacity.  At a July 2004 VA 
examination, the veteran indicated that he lived alone in an 
apartment.  In addition, the veteran's uncorrected visual 
acuity was 20/40 (near) and 20/13 (far).  Thus, the veteran's 
visual acuity is not severe enough to meet the requirements 
under C.F.R. § 3.352(a).

The question remains, however, as to whether the veteran's 
disabilities entitle him to special monthly pension based 
upon aid and attendance as a factual matter.  A factual need 
for aid and attendance exists if a veteran is unable to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable, is unable to feed himself or to attend to the 
wants of nature, or is unable to protect himself from the 
hazards and dangers incident to his daily environment.  In 
addition, an individual who is bedridden (as that term is 
defined by regulation) meets the criteria for aid and 
attendance.  38 C.F.R. § 3.352(a).  

In an April 1999 report, L.L., D.O., indicated that the 
veteran "remains disabled and unable to perform household 
activities and functions and is in need of household 
assistance."  However, Dr. L.L. indicated that household 
assistance was only needed from April 15, 1999 to May 15, 
1999.

The record shows that the veteran injured his left arm in a 
motor vehicle accident in June 2001.  A July 2001 treatment 
record notes that the veteran continued to complain of pain 
from his left wrist to his elbow.  An MRI of the left wrist 
showed no definite acute abnormality.  Electromyography (EMG) 
and nerve conduction studies in November 2001 revealed mild 
left carpal tunnel syndrome without EMG evidence of thenar 
muscle denervation.  The right wrist showed no evidence of 
carpal tunnel syndrome. 

The record contains two completed VA Forms 21-2680 
(Examination for Housebound Status or Permanent Need for 
Regular Aid and Attendance), both of which appear to have 
been completed by private physicians.  The first examination 
was completed in July 2001, although it is unclear who 
completed the report.  That report noted the veteran's 
complaints of left wrist and forearm pain following the motor 
vehicle accident.  It was also noted that from 7/2 to 7/16 
the veteran needed help cooking and doing laundry.  The 
report further indicated that the veteran was able to walk a 
block without assistance of another person and did not 
require an aid for locomotion.  The diagnosis section listed 
sprain of the left wrist and tendonitis of the forearm.  

A second VA Form 21-2680 (Examination for Housebound Status 
or Permanent Need for Regular Aid and Attendance) appears to 
have been completed by N.A., M.D., in July 2002.  In that 
report, Dr. N.A. noted the veteran's complaints of numbness 
in the left wrist and stiffness in the left elbow, which 
prevented him from being able to hold objects, dress or groom 
himself, or perform household chores.  The veteran reported 
neck and back injuries following the motor vehicle accident.  
The report also noted that the veteran was able to walk a 
block without assistance of another person.  He could also 
drive a car and did not need aids for locomotion.  The 
diagnoses included back and neck pain, left carpal tunnel 
syndrome, and left wrist and elbow pain.

In a September 2002 letter, Dr. N.A. asserted that she had 
treated the veteran since July 2001 and had determined that 
he needed special assistance on a permanent basis due to 
limited use of his left wrist and forearm.  In particular, 
Dr. N.A. stated that the veteran was unable to dress, 
undress, bathe, groom himself, or attend to the tasks of 
daily living.

In a December 2002 letter, Dr. N.A., noted that the veteran's 
diagnoses included "left arm chronic pain condition 
following MVA with Reflux Sympathetic Dystrophy" and 
"disuse muscle loss with atrophy of the left arm."  Dr. 
N.A. explained that the veteran continued to be symptomatic 
with pain and diminished function of the left arm and wrist.  
Dr. N.A. concluded that the veteran was totally and 
indefinitely disabled from any gainful employment. 

In July 2004, the veteran was afforded a VA examination to 
determine whether he was housebound or required the regular 
aid and attendance of another.  During the interview, the 
veteran stated that he lived alone in his apartment and was 
able to drive short distances.  He indicated that friends 
would give him rides because it was too difficult for him to 
drive long distances.  He stated that he was "almost 
homebound."  It was also noted that the veteran was capable 
of protecting himself from the hazards of daily living in his 
environment.  He denied any bowel or bladder incontinence.  
His typical day involved getting up in the morning, eating 
breakfast, exercising, and watching television.  He said that 
either his son or a friend would take him shopping.  It was 
noted that he was capable of doing activities of daily living 
such as shaving, cutting food, feeding himself, using the 
toilet, and bathing without difficulty.  However, he needed 
some help buttoning his belt and combing his hair.  He said 
his son and a friend helped him with cooking, cleaning, and 
laundry.  

With respect to his disabilities, the veteran reported 
constant numbness and tingling in his left hand  He reported 
having difficulty holding and picking up objects with his 
left hand.  A physical examination noted that the veteran's 
gait was normal.  The veteran's left hand, left wrist, left 
elbow, and neck exhibited normal range of motion.  A 
neurological examination revealed that power in the upper and 
lower extremities was 5/5.  However, the left hand had a 
markedly decreased grip strength.  Monofilament testing was 
negative, and vibration sense was intact for both upper and 
lower extremities.  Plantar were flexors, reflexes were 3+, 
and Romberg's testing was negative.  The veteran was able to 
tandem walk without any difficulty.  EMG and nerve conduction 
studies of the left upper extremity showed severe carpal 
tunnel syndrome of the left hand.  X-rays of the cervical 
spine revealed minimal hypertrophic changes from C4 through 
C6, with slight narrowing of the posterior aspect of disc 
spaces at these levels.  These finding indicated spondylosis.  
X-rays of the lumbar spine were normal.  X-rays of the left 
wrist and forearm revealed a deformity of the distal radius 
dinner fork configuration of the wrist and somewhat anterior 
position of the ulna in relation to the radius.  

The diagnostic assessment included carpal tunnel syndrome of 
the left hand, severe; and status post fracture of the left 
wrist, no residual deficits clinically.  The examiner also 
indicated that the veteran was capable of driving, as he had 
a driver's license and was able to drive short distances.  
The examiner also noted that the veteran could to activities 
of daily living independently, and needed help in very few 
activities such as buckling his belt and combing his hair.  
The examiner thus concluded that the veteran did not need aid 
and attendance at this time.  

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to special monthly pension 
based on the permanent need for aid and attendance of another 
person or on account of being housebound.  The evidence 
establishes that, in addition to not being blind for VA 
purposes, the veteran is neither bedridden nor a patient in a 
nursing home, nor does he require the use of special 
prosthetic or orthopedic appliances.  

The Board has considered the evidence in support of the 
veteran's claim.  In this regard, the Board notes that Dr. 
L.L indicated that the veteran's disabilities prevented him 
from being able to perform household activities and functions 
and that he was in need of household assistance.  However, 
the Board emphasizes that Dr. L.L. indicated that household 
assistance was only needed from April 15, 1999 to May 15, 
1999.  

Dr. N.A. indicated in the July 2002 examination report that 
the veteran's disabilities involving his left wrist and elbow 
prevented him from being able to hold objects, dress or groom 
himself, or perform household chores.  Dr. N.A. also stated 
in a September 2002 letter that the veteran needed special 
assistance on a permanent basis, as he was unable to dress, 
undress, bathe, groom himself, or attend to the tasks of 
daily living.

However, these findings are markedly inconsistent with 
findings contained in the July 2004 VA examination report.  
In this regard, the only significant diagnosis listed in that 
report was severe carpal tunnel syndrome of the left hand.  
The examiner indicated that the only limitations associated 
with this disability were that the veteran needed some help 
with his belt and with combing his hair.  Nevertheless, the 
examiner concluded that the veteran was capable of doing 
activities of daily living such as shaving, cutting food, 
feeding himself, using the toilet, and bathing without 
difficulty.  Under the diagnostic assessment, the examiner 
indicated that the veteran could to activities of daily 
living independently, and needed help in very few activities 
such as buckling his belt and combing his hair.  The examiner 
thus concluded that the veteran did not need aid and 
attendance at this time.  

The Board places greater probative value on the findings and 
opinions contained in the July 2004 VA examination report 
than the opinions provided by Dr. N.A.  The Board points out 
that the July 2004 examination report was based on a review 
of the record, an interview with the veteran, and findings 
from musculoskeletal and neurological examinations.  As such, 
the Board finds the VA examiner's opinion more persuasive 
than the unsupported opinions by the veteran's private 
physician.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) 
(holding that VA may favor the opinion of one competent 
medical expert over that of another);  Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994) (the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the veteran.)  Consequently, the Board 
concludes that the preponderance of the evidence is against 
the veteran's claim, and that special monthly compensation 
based on the need for regular aid and attendance must be 
denied.

The remaining issue is whether the veteran is entitled to 
special monthly pension in the form of "housebound" benefits.  
The veteran may be entitled to this benefit if he has a 
single permanent disability that is 100 percent disabling and 
additional disabilities independently rated as 60 percent or 
more disabling under the provisions of 38 C.F.R. Part 4 
(1998), or if he is "permanently housebound" by reason of 
disability.  See 38 C.F.R. § 3.351(d).  The requirement that 
the veteran be "permanently housebound" is met when the 
veteran is substantially confined to his dwelling and the 
immediate premises, and it is reasonably certain that the 
disabilities that result in his confinement will continue 
throughout his lifetime.  Id.

As previously indicated, the veteran does not have a 
disability rated as 100 percent disabling.  The Board has 
carefully reviewed the record and finds that the ratings 
assigned the veteran's various nonservice-connected 
disabilities are appropriate under the VA Schedule for Rating 
Disabilities, and that no single disorder warrants a 100 
percent disability rating.  Thus, there is no schedular basis 
for granting the veteran housebound benefits.  More 
importantly, the veteran appears capable of ambulating 
unassisted and is able to get out of his house and drive 
short distances.  The Board therefore finds no basis to 
conclude that the veteran's disabilities confine him to his 
dwelling and the immediate premises.  

Accordingly, there is no reasonable basis upon which to 
predicate a grant of housebound benefits on either a 
schedular or factual basis.  The Board therefore finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to special monthly pension based on the 
permanent need for aid and attendance of another person or on 
account of being housebound.  The Board has considered the 
doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application, 38 U.S.C.A. § 5107(b), 
and the appeal is denied.  


ORDER

Special monthly pension based on the permanent need for aid 
and attendance of another person or on account of being 
housebound is denied.




	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


